Citation Nr: 0601358	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of a 
concussion.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from March 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.                 

In June 2005, the appellant submitted a private medical 
statement from W. S. Arnold, M.D., dated in February 2005.  
In the statement, Dr. Arnold addressed the appellant's 
diagnosed lung cancer.  It appears that the appellant typed 
onto the statement "RE:DUE TO AGENT ORANGE AND OTHER 
CHEMICALS."  Thus, the appellant has raised the issue of 
entitlement to service connection for lung cancer, as a 
residual of Agent Orange exposure.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence of current residuals 
of a concussion. 


CONCLUSION OF LAW

Residuals of a concussion, to include decreased hearing, ear 
infections including right ear otitis, decreased sensation on 
the right side of the head, headaches, sinus problems, 
carotid artery disease including occlusion of the internal 
carotid causing a stroke, and/or eye problems, were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2001 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the March 2002 statement of the case 
provided the appellant with the text of the relevant portions 
of the VCAA, as well as the implementing regulations.  
Therefore, in light of the above, the Board finds that the 
VA's duty to notify has been fully satisfied, and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the requirements 
pertinent to his service connection claim.  The appellant was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  

In the present case, it was not until after the original 
rating action on appeal was promulgated did the RO provide 
notice to the appellant regarding the duty to notify him of 
the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Nevertheless, in regard to the issue on 
appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, 


the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
hearing before the Board.  Quartuccio, 16 Vet. App. at 187.  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for the claim for service connection for the residuals of a 
concussion.  The discussions in the statement of the case and 
the supplemental statement of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, the appellant's service medical 
records are sparse and only consist of morning reports from 
the Army hospital in Landstuhl, Germany, which show that the 
appellant was hospitalized twice in January 1953.  According 
to the National Personnel Records Center (NPRC), no other 
service medical records are available and are presumed 
destroyed in a fire at the NPRC in 1973.  In addition, no 
Surgeon General's Office records are available.  Thus, 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c )(2).  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, in January 2005, 
the appellant underwent VA examinations which were pertinent 
to his service connection claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is 


no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the 


veteran presently has the same condition; or (2) a disease 
manifests itself during service, or during the presumptive 
period, but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
NPRC in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).          

In this case, the appellant maintains that while he was in 
the military, he was hit on the head and "knocked 
unconscious."  According to the appellant, he was taken to 
the infirmary where he regained consciousness, and was 
subsequently confined to his barracks for one week.  The 
appellant maintains that at present, he experiences residuals 
of the concussion, to include decreased hearing, ear 
infections including right ear otitis, decreased sensation on 
the right side of head, headaches, sinus problems, carotid 
artery disease including occlusion of the internal carotid 
causing a stroke, and eye problems.  

In this regard, due consideration has been given to the 
appellant's statements that he currently has the 
aforementioned disorders due to his claimed in-service head 
injury.  The appellant is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While a layperson is competent 
to provide evidence on the occurrence of observable 


symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
There is no evidence of record indicating that the appellant 
has specialized medical training so as to be competent to 
render a medical opinion.  Accordingly, the appellant is 
competent to state he was hit in the head while in service.  
However, he is not competent to say that as a result of being 
hit in the head, he incurred a concussion or that any current 
disability is the result of being hit in the head while in 
service.    

In an August 2003 private medical statement, R. Goings, M.D. 
stated that it "[s]ounds like" the appellant was in a coma 
for several days following his claimed in-service head 
injury, and that it "[s]ounds like" the appellant had some 
permanent residuals from that head injury in the form of 
decreased hearing and mild decreased sensation on the right 
side of the head.  Dr. Goings further noted that it was his 
opinion that the appellant had headaches off and on over the 
many years since the head injury.  In addition, in a January 
2005 VA examination report, the examiner stated that he 
agreed with Dr. Goings that the appellant had a permanent 
injury to the right ear following his in-service head injury.  
According to the VA examiner, the appellant currently had 
right ear otitis, and he opined that it was "more likely 
than not" due to injury while on active duty.  Moreover, 
although the examiner opined that the appellant's headaches 
were "more likely than not not due" to the head injury 
while on active duty, the examiner based his opinion on the 
appellant's statement that his headaches started during 
service, prior to the head injury.  Thus, the examiner noted 
that the appellant's headaches started prior to his head 
injury, but started while on active duty.  

To the extent that the private medical statement from Dr. 
Goings, and the opinion from the VA examiner from the 
appellant's January 2005 VA examination, are offered to show 
that the appellant currently experiences decreased hearing, 
ear infections including right ear otitis, decreased 
sensation on the right side of the head, and headaches, all 
as residuals of his claimed in-service concussion, or in the 
alternative, that his currently diagnosed headaches are 
related to his period of active military service, the Board 
does not find these opinions as to the etiology of the 


aforementioned disorders to be competent.  While the Board 
may not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).         

In this case, although the appellant's service medical 
records are unavailable, the fact remains that there is no 
competent medical evidence showing that the appellant had a 
concussion during his period of military service, or that he 
developed decreased hearing, ear infections including right 
ear otitis, decreased sensation on the right side of the 
head, and/or headaches during service.  In addition, although 
the appellant maintains that he has experienced decreased 
hearing, ear infections including right ear otitis, decreased 
sensation on the right side of the head, and headaches since 
his period of time in the military, there is no evidence of 
continuity of symptomatology of the aforementioned disorders 
until approximately 49 to 51 years after separation from 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Thus, 
there appears to be an extensive period of time in which no 
treatment was sought for decreased hearing, ear infections 
including right ear otitis, decreased sensation on the right 
side of the head, and headaches.  Id.  

Moreover, neither Dr. Goings nor the VA examiner from the 
January 2005 VA examination cite to any specific medical 
evidence which would support their conclusions.  In the 
August 2003 private medical statement from Dr. Goings, Dr. 
Goings stated that while the appellant was in the military, 
he was hit by a pipe and was knocked unconscious for several 
days.  Dr. Goings further indicated that it "[s]ounds like" 
the appellant was in a coma for several days following his 
head injury.  In addition, in the January 2005 VA examination 
report, the examiner indicated that during service, the 
appellant was hit with a pipe and was unconscious for 10 to 
12 hours.  According to the examiner, the appellant was 
hospitalized for eight days and he was able to return to full 
duty after one month of rehabilitation.  

In this regard, although the appellant's service medical 
records are unavailable, the RO was able to obtain morning 
reports from the Landstuhl Army hospital.  Although the 
morning reports show that the appellant was hospitalized 
twice in January 1953, the reports do not provide the reason 
for his hospitalization or the nature of his illness.  
Nevertheless, the reports show that the appellant's first 
hospitalization was from January 6, 1953 to January 8, 1953, 
and was then released to duty.  Thereafter, the appellant was 
seen on January 24, 1953 and released that same day.  
Accordingly, the morning reports do not confirm the history 
provided to the VA examiner that the appellant was 
hospitalized for 8 days.  Moreover, there is no competent 
medical evidence showing that the appellant had a concussion 
or was in a coma during his period of military service.  

Thus, given that the first medical evidence of decreased 
hearing, decreased sensation on the right side of the head, 
and headaches is in August 2003, approximately 49 years after 
the appellant's discharge from the military, and the first 
medical evidence of right ear otitis is in January 2005, 
approximately 51 years after the appellant's discharge from 
the military, the basis for the opinions from Dr. Goings and 
the VA examiner from the January 2005 VA examination, was the 
appellant's self-reported history.  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  As there is no objective 
documentation of decreased hearing, ear infections including 
right ear otitis, decreased sensation on the right side of 
head, and/or headaches until over 49 years after service, the 
appellant's unsupported history of a concussion or coma 
lessens the value of any medical opinions that were based on 
that history.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  Thus, the probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, given that the opinions from Dr. 
Goings and the VA examiner from the January 2005 VA 
examination are based on the appellant's reported history 
which is not supported by the evidence of record, the Board 
finds that such opinions are of 


little probative value as to the issue of service connection.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993)("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").        

Furthermore, the opinion from Dr. Goings that it "[s]ounds 
like" the appellant had some permanent residuals from that 
head injury in the form of decreased hearing and mild 
decreased sensation on the right side of the head, is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992) (holding that evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

In a January 2005 VA audiological examination, the examiner 
opined that the appellant's current hearing loss appeared to 
be the result of his life-long noise exposure.  The examiner 
further opined that the appellant's ear infections were the 
result of bacteria or virus, not his head injury.  Moreover, 
in the appellant's January 2005 VA examination, although the 
examiner noted that the appellant's right face showed a 
slight tenderness of the right temple, the examiner also 
opined that the appellant's mild peripheral neuropathy was 
"more likely than not" due to the appellant's diabetes.  

Accordingly, there is no competent medical evidence of record 
which links decreased hearing, ear infections including right 
ear otitis, decreased sensation on the right side of head, 
and/or headaches to the appellant's period of active military 
service, to include his claimed in-service head injury.     

The appellant further maintains that following his claimed 
in-service head injury, he developed sinus problems.  In this 
regard, one of the basic criteria of service connection is 
that current disability must be demonstrated.  Rabideau, 2 
Vet. App. at 143.  In the appellant's January 2005 VA 
examination, the clinical diagnosis was chronic sinusitis.  
However, the examiner also concluded that the current 


examination was completely normal, and that x-rays of the 
appellant's nasal bones were normal.  The examiner further 
stated that a sinus series was normal.  The Board also notes 
that VA Medical Center outpatient treatment records show that 
in April 2003, the appellant underwent a computerized 
tomography scan of the maxillo-facial region and the 
impression was of unremarkable sinuses and orbits; no 
evidence of injury or sinusitis seen.  

In this case, although the appellant's service medical 
records are unavailable, the fact remains that there is no 
alternative evidence showing that the appellant had a 
concussion during his period of military service, or that he 
developed sinusitis during service.  The first medical 
evidence of a diagnosis of sinusitis is in January 2005, 
approximately 51 years after the appellant's discharge from 
the military.  See Mense, 1 Vet. App. at 356.  Thus, although 
the appellant maintains that he has had sinusitis since his 
period of time in the military, there is no evidence of 
continuity of symptomatology of a chronic disorder since 
service discharge.  Id.  Thus, there appears to be an 
extensive period of time in which no treatment was sought for 
sinusitis.  Id.  Accordingly, there is no competent medical 
evidence of record which links the appellant's currently 
diagnosed sinusitis to his period of active military service, 
to include his claimed in-service head injury.   

The appellant also contends that following his in-service 
concussion, he developed carotid artery disease.  
Specifically, the appellant maintains that his in-service 
head injury caused him to later develop occlusion of his 
right internal carotid which caused him to suffer a stroke.  
In support of his contentions, the appellant has submitted a 
private medical statement from J. Davidson, M.D., dated in 
July 2004.  In the July 2004 statement, Dr. Davidson 
indicated that he had been following the appellant for 
several years for carotid artery disease.  According to Dr. 
Davidson, while the appellant was in the military, he had a 
blunt trauma to his right head and neck, and was hospitalized 
with a concussion for 10 days and restricted to the barracks 
for several weeks.  Dr. Davidson opined that it was likely 
that the blunt trauma to the appellant's head and neck caused 
an intimal injury to the carotid artery, thereby causing an 
occlusion of the internal carotid.  

To the extent that the private medical statement from Dr. 
Davidson is offered to show that the appellant's currently 
diagnosed carotid artery disease, including occlusion of the 
internal carotid causing a stroke, was incurred during the 
appellant's period of active military service, to 
specifically include his claimed in-service head injury, the 
Board does not find the opinion from Dr. Davidson as to the 
etiology of the appellant's carotid artery disease to be 
competent.  While the Board may not ignore a medical opinion, 
it is certainly free to discount the relevance of a 
physician's statement.  See Sanden, 2 Vet. App. at 97.     

In the instant case, although the appellant's service medical 
records are unavailable, the fact remains that there is no 
competent medical evidence showing a concussion during his 
period of military service, or that he developed carotid 
artery disease, including occlusion of the internal carotid 
causing a stroke, during service.  In the August 2003 private 
medical statement from Dr. Goings, Dr. Goings stated that the 
appellant had documented carotid artery stenosis since 
approximately 1995.  Thus, the first evidence of record of a 
diagnosis of carotid artery disease was in 1995, 
approximately 41 years after the appellant's discharge from 
the military.  Thus, although the appellant maintains that he 
has had carotid artery disease since his period of time in 
the military, there is no evidence of continuity of 
symptomatology of the appellant's carotid artery disease 
since service discharge and an extensive period of time in 
which no treatment was sought for carotid artery disease.  
See Mense, 1 Vet. App. at 356.  Moreover, Dr. Davidson does 
not cite to any specific medical evidence which would support 
his conclusion.  Accordingly, the basis for the opinion from 
Dr. Davidson was the appellant's self-reported history.  The 
Board is not required to accept medical opinions that are 
based solely on recitation of history, such as this opinion 
from Dr. Davidson.  Godfrey, 8 Vet. App. at 121.  As there is 
no objective documentation of carotid artery disease until 
approximately 41 years after service, the appellant's 
unsupported history lessens the value of any medical opinion 
because the opinion was clearly based on that history.  See 
Miller, 11 Vet. App. at 348 (holding that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record); see also Reonal, 
5 Vet. App. at 461 (holding that the probative value of a 
medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise).  


Therefore, given that the opinion from Dr. Davidson is based 
on the appellant's reported history, the Board finds that 
such opinion is of little probative value as to the issue of 
service connection.  See Madden, 125 F.3d at 1481; see also 
Hayes, 5 Vet. App. at 69.  

In addition, in the August 2003 private medical statement, 
Dr. Goings concluded that the appellant's carotid artery 
stenosis, to include right internal carotid occlusion, was 
not caused by the head injury from 1952.  Moreover, in the 
appellant's January 2005 VA examination, the examiner 
diagnosed a stroke, and opined that the stroke was "more 
likely than not" due to other factors than the head injury 
on active duty; the appellant had complete obstruction of the 
right carotid artery and that "more likely than not" 
contributed to his stroke.    

As such, the fact remains that there is no competent medical 
evidence of record which links the appellant's currently 
diagnosed carotid artery disease including occlusion of the 
internal carotid causing a stroke, to his period of active 
military service, to include his claimed in-service head 
injury.  

The appellant also maintains that due to his in-service 
concussion, he developed eye disorders.  In this regard, the 
first evidence of record of an eye disorder is the January 
2005 VA eye examination, which diagnosed age-related macular 
degeneration.  Thus, although the appellant maintains that he 
has experienced eye problems since his period of time in the 
military, there is no evidence of continuity of 
symptomatology of the appellant's eye problems, to include 
age-related macular degeneration, since service discharge and 
an extensive period of time in which no treatment was sought 
for an eye disorder.  See Mense, 1 Vet. App. at 356.    

There is no credible medical evidence of on file linking any 
eye disorder, to include age-related macular degeneration, to 
service or to any incident of service, including the 
appellant's claimed in-service head injury.    

In the appellant's January 2005 VA examination, the examiner 
noted that according to the appellant, he was filing his 
claim for service connection for the residuals of a 


concussion because every doctor he had talked with had asked 
him if he had ever had a blow to his head.  During the 
appellant's hearing before the Board in August 2003, the 
appellant stated that after his discharge, he developed right 
ear infections, right eye problems, and right sinus problems.  
He reported that in 1969, he sought treatment from a 
neurologist for his "problems," and that the neurologist 
asked him if he ever had had a head injury.  The appellant 
testified that he had informed his physician that his only 
head injury was his in-service concussion.  According to the 
appellant, the physician stated that was "probably some of 
[his] problems [sic]."  The appellant indicated that he 
subsequently had two similar incidents where his treating 
physician related his current problems to his claimed in-
service head injury.  However, in this regard, lay statements 
as to what a doctor said can not be considered competent 
evidence.  See 38 C.F.R. § 3.159(a)(2); see also Warren v. 
Brown, 6 Vet. App. 4 (1993).        

As such, the fact remains that there is no credible and 
persuasive medical evidence of record which shows that the 
appellant has current residuals of a concussion, to include 
decreased hearing, ear infections including right ear otitis, 
decreased sensation on the right side of head, headaches, 
sinus problems, carotid artery disease including occlusion of 
the internal carotid causing a stroke, and/or eye problems, 
that are attributable to military service.  In light of the 
above, as there is no evidence of a concussion in service, or 
of decreased hearing, ear infections including right ear 
otitis, decreased sensation on the right side of head, 
headaches, sinus problems, carotid artery disease including 
occlusion of the internal carotid causing a stroke, and/or 
eye problems during service, and there is no competent 
medical evidence which provides the required nexus between 
military service, to include the claimed in-service 
concussion, and current decreased hearing, ear infections 
including right ear otitis, decreased sensation on the right 
side of head, headaches, sinus problems, carotid artery 
disease including occlusion of the internal carotid causing a 
stroke, and/or eye problems, service connection for the 
residuals of a concussion is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).     


ORDER

Entitlement to service connection for the residuals of a 
concussion, to include decreased hearing, ear infections 
including right ear otitis, decreased sensation on the right 
side of the head, headaches, sinus problems, carotid artery 
disease including occlusion of the internal carotid causing a 
stroke, and/or eye problems, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


